United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1614
Issued: November 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2013 appellant filed a timely appeal from the January 22, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for authorization of an
orthopedic mattress.
FACTUAL HISTORY
OWCP accepted that on August 26, 2008 appellant, then a 44-year-old city letter carrier,
sustained a lumbar sprain due to reaching for an item in his delivery vehicle. It later accepted
that on July 18, 2012 he sustained another lumbar sprain due to getting a piece of tape from a
1

5 U.S.C. §§ 8101-8193.

dispenser.2
injuries.

Appellant received disability compensation on the supplemental rolls for these

Appellant returned to modified work for the employing establishment shortly after his
July 18, 2012 work injury and he continued to receive treatment from Dr. Jack L. Rook, an
attending Board-certified physical medicine and rehabilitation physician. He participated in
OWCP-authorized physical therapy and massage therapy sessions and was totally disabled for
intermittent periods.
In an October 2, 2012 report, Dr. Rook noted that appellant reported that he was having
trouble sleeping and awoke every one or two hours due to back pain and he stated, “Today I
recommended an orthopedic mattress and I gave him a prescription for a sleep number bed.”3
On November 12, 2012 he noted that appellant reported that his biggest problem was sleeping
and that he had to sleep in a reclining chair. Dr. Rook stated, “I have in the past given him a
prescription for an orthopedic mattress.”
In late November 2012, appellant requested authorization for an orthopedic mattress.
Price estimates were submitted for three brands of mattresses: Sleep Number king mattress/base,
Comfort Renewal king mattress/base or Tempur-Pedic Cloud king mattress/base.4
In a December 18, 2012 work restrictions form, Dr. Rook diagnosed lumbosacral pain
and spasm and indicated that appellant could work for five and half hours a day with restrictions
such as lifting, pushing and pulling no more than 10 pounds. In a December 18, 2012 report, he
indicated that appellant was still waiting for approval of an orthopedic mattress.
On December 18, 2012 OWCP requested that Dr. Morley Slutsky, a Board-certified
occupational medicine physician serving as an OWCP medical adviser, review the medical
evidence and provide an opinion on whether appellant’s request for authorization of an
orthopedic mattress should be approved.5
In a December 27, 2012 report, Dr. Slutsky discussed appellant’s accepted work
conditions and provided an extensive summary of the medical records detailing the treatment of
his back condition. He noted that he had reviewed all the relevant evidence and stated:
“The requested mattress is not necessary, appropriate and/or within the realm of
accepted medical practice for the accepted work injuries. A mattress is not
medical treatment and not used as standard treatment for the accepted conditions
in this case. The effectiveness of any mattress for comfort (not medical
2

Prior to sustaining his July 18, 2012 work injury, appellant was released to return to modified work duties at the
employing establishment.
3

The record contains a prescription slip in which Dr. Rook prescribed a “Sleep Number bed” without elaboration.

4

The estimated prices of the mattresses (with bases) ranged from $4,350.00 to $7,435.00.

5

OWCP asked Dr. Slutsky to indicate whether the mattress was necessary, appropriate and within the realm of
accepted medical practices for appellant’s accepted lumbar sprains.

2

treatment) is subjective and depends on personal preference and individual
factors. Evidence[-]based medical studies do not show that a particular mattress
is curative or will significantly improve an individual’s medical condition related
to the low back. Based upon this the mattress discussed above is not necessary,
appropriate and or within the realm of accepted medical practice for the accepted
work injuries.”
In a January 22, 2013, OWCP denied appellant’s request for authorization of an
orthopedic mattress. It found that authorization was denied because the medical evidence does
not establish that such treatment is medically necessary, appropriate or within the realm of
accepted medical practice for his accepted work injury.
LEGAL PRECEDENT
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability or aid in lessening the
amount of the monthly compensation.”6
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.7 The only limitation on the OWCP’s authority is
that of reasonableness.8 Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.9
In order to be entitled to reimbursement of medical expenses, it must be shown that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition.10 Proof of causal relationship in a case such as this must include supporting
rationalized medical evidence.11
ANALYSIS
OWCP accepted that appellant sustained a work-related lumbar sprains on August 26,
2008 and July 18, 2012. Appellant submit a request to OWCP for authorization of an orthopedic
mattress.
6

5 U.S.C. § 8103.

7

Vicky C. Randall, 51 ECAB 357 (2000).

8

Lecil E. Stevens, 49 ECAB 673, 675 (1998).

9

Rosa Lee Jones, 36 ECAB 679 (1985).

10

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

11

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

3

The Board finds that OWCP properly denied appellant’s request for authorization of an
orthopedic mattress. Appellant did not show that the medical evidence supported authorization
of an orthopedic mattress. OWCP did not abuse its discretion in such matters when it denied his
request.
Appellant did not submit rationalized medical evidence showing that an orthopedic
mattress was necessary to treat his work-related conditions. In his October 2, 2012 report,
Dr. Rook noted that appellant reported that he was having trouble sleeping due to back pain and
he stated, “Today I recommended an orthopedic mattress and I gave him a prescription for a
Sleep Number bed.” He completed a prescription slip in which he prescribed a “Sleep Number
bed” without elaboration. On November 11, 2012 Dr. Rook noted that appellant continued to
have sleeping problems and stated, “I have in the past given him a prescription for an orthopedic
mattress.” The Board notes that his recommendation for an orthopedic mattress is of limited
probative value because he did not provide medical rationale explaining how the mattress was
likely to cure or give relief for appellant’s accepted work injuries.12
Moreover, Dr. Slutsky, OWCP’s medical adviser, indicated that appellant’s request for
authorization of an orthopedic mattress should not be approved. Dr. Slutsky determined that the
requested orthopedic mattress was not necessary, appropriate and/or within the realm of accepted
medical practice for appellant’s accepted work injuries. A mattress was not medical treatment
and was not used as standard treatment for appellant’s accepted conditions. Dr. Slutsky noted
that the effectiveness of any mattress for comfort, as opposed to medical treatment, was
subjective and depended on personal preference and individual factors. He stated that evidence
based medical studies did not show that a particular mattress was curative or would significantly
improve an individual’s low back condition from a medical standpoint.
On appeal, appellant asserted that an orthopedic mattress would improve his back
condition, but his own opinion would not be a substitute for rationalized medical evidence. For
these reasons, OWCP properly denied appellant’s request for authorization of an orthopedic
mattress.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for authorization of an
orthopedic mattress.

12

See supra notes 7, 10 and 11.

4

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

